On November 2, 1995, it was ordered that for the offense of Count I - Sexual Intercourse Without Consent, a felony, the defendant is sentenced to twenty (20) years at Montana State Prison, with five (5) years suspended, upon the conditions hereinafter set forth. The defendant shall not be eligible for parole until he has successfully completed Phases I and II of the Sex Offender Treatment Program at Montana State Prison. The foregoing sentences shall run consecutively with each other. At any time the defendant is released back into a community setting, the defendant shall be mandated to special conditions of parole or his suspended sentence. The defendant shall be granted 32 days’ credit for time served prior to sentencing.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present per phone conference call and was represented by Attorney Greg Jackson. The state was represented by Mike McGrath, County Attorney of Lewis & Clark County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Attorney Greg Jackson for representing Michael Scott in this matter and also Mike McGrath, County Attorney of Lewis & Clark County, for representing the State.